DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0171739 A1, hereinafter “Suzuki”) in view of Wang (2017/0280507 A1).
 	Regarding claim 1, Suzuki teaches a terminal that performs communication with a base station  (figs. 4, 9, 10, 11, 16, 19), the terminal comprising: a processor that computes a buffer size based on a radio capability parameter of the terminal (figs. 4, 16, ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, and rate matching for the code block, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0246] claim 1); a transmitter that transmits a capability indication related to the radio capability parameter to the base station (fig. 16, ¶ [0160], ¶ [0182], the terminal device transmits the capability information to the base station apparatus, ¶ [0191]); and a receiver that receives a signal transmitted from the base station; wherein the signal is stored in a buffer with the computed buffer size (¶ [0187] The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation) (S167). ¶ [0188], the base station transmits the coded transport block to the terminal device. ¶ [0189], the terminal device 1 stores some or all of soft channel bits of the code block.  The amount of the soft channel bits of the code block, which have been stored is determined by referring to the soft buffer size for the code block of the transport block, which has been specified in S167), and wherein when the user device communicates with the base station apparatus using dual connectivity, the control unit computes the buffer size based on the radio capability parameter of the user device (figs. 12, 16,  ¶ [0019], ¶ [0046], A technique of the terminal device performing communication through the plurality of cells is referred to as cell aggregation or carrier aggregation.  The present invention may be applied to each of the plurality of cells or some of the plurality of cells configured for the terminal device.¶ [0047], ¶ [0187]-¶ [0189], ¶ [0295]).
 	Suzuki does not explicitly teach wherein the terminal communicates with the base station apparatus and another base station using dual connectivity.
 	However, it is well known in the art that a terminal can be configured with a plurality of (aggregated) cells from a base station apparatus and another base station, as evidenced by ¶ [0005] of Wang.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply the invention of Suzuki to plurality of (aggregated) cells, configured for the terminal, from different base stations to further enhance system efficiency and reliability.
	Regarding claim 2, Suzuki teaches the terminal according to claim 1,
Figs. 8-10, 15,16, ¶ [0191] and ¶ [0161]).
 	Regarding claim 6, Suzuki teaches a base station that performs communication with a terminal, the base station (figs. 4, 9, 10, 11, 16, 19), comprising: a receiver that receives a capability indication related to a radio capability parameter of the terminal from the terminal; a processor that computes a buffer size based on the radio capability parameter; and a transmitter that generates a signal to be transmitted to the terminal based on the computed buffer size (Figs. 16, 19, ¶ [0160], ¶ [0201], the reception unit 305 receives capability information (UECapabilityInformation) which includes first information (ue -Category (without suffix)), second information (ca-BandwidthClassDL-r10), third information (supportedMIMO-CapabilityDL-r10), and/or fourth information (supportedMIMO-CapabilityDL-v10xx), from the terminal device. ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH based on the capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0249], ¶ [0254]. Claim 8), wherein when the base station communicates with the terminal using dual connectivity, the terminal computes the buffer size based on the radio capability parameter of the terminal (figs. 12, 16,  ¶ [0019], ¶ [0046], A technique of the terminal device performing communication through the plurality of cells is referred to as cell aggregation or carrier aggregation.  The present invention may be applied to each of the plurality of cells or some of the plurality of cells configured for the terminal device.¶ [0047], ¶ [0187]-¶ [0189], ¶ [0295]).
 	Suzuki does not explicitly teach wherein the base station communicates with the terminal using dual connectivity that is also in communication with another base station.
¶ [0005] of Wang.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply the invention of Suzuki to plurality of (aggregated) cells, configured for the terminal, from different base stations to further enhance system efficiency and reliability.
 	Regarding claim 7, Suzuki teaches a wireless communication system comprising a terminal and a base station (figs. 4, 9, 10, 11, 16, 19); the terminal comprising: a processor that computes a buffer size based on a radio capability parameter of the terminal (figs. 4, 16, ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, and rate matching for the code block, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0246] claim 1); a first transmitter that transmits a capability indication related to the radio capability parameter to the base station (fig. 16, ¶ [0160], ¶ [0182], the terminal device transmits the capability information to the base station apparatus, ¶ [0191]); and a first receiver that receives a signal transmitted from the base station, wherein the signal is stored in a buffer with the computed buffer size (¶ [0187] The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation) (S167). ¶ [0188], the base station transmits the coded transport block to the terminal device. ¶ [0189], the terminal device 1 stores some or all of soft channel bits of the code block.  The amount of the soft channel bits of the code block, which have been stored is determined by referring to the soft buffer size for the code block of the transport block, which has been specified in S167), and wherein when the terminal communicates with the base station using dual connectivity, the processor computes the buffer size based on the radio capability parameter of the terminal (figs. 12, 16,  ¶ [0019], ¶ [0046], A technique of the terminal device performing communication through the plurality of cells is referred to as cell aggregation or carrier aggregation.  The present invention may be applied to each of the plurality of cells or some of the plurality of cells configured for the terminal device.¶ [0047], ¶ [0187]-¶ [0189], ¶ [0295]), and the base station comprising: a second receiver that receives the capability indication related to the radio capability parameter of the terminal from the terminal; and a second transmitter that generates the signal to be transmitted to the terminal based on the computed buffer size (Figs. 16, 19, ¶ [0160], ¶ [0201], the reception unit 305 receives capability information (UECapabilityInformation) which includes first information (ue -Category (without suffix)), second information (ca-BandwidthClassDL-r10), third information (supportedMIMO-CapabilityDL-r10), and/or fourth information (supportedMIMO-CapabilityDL-v10xx), from the terminal device. ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH based on the capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0249], ¶ [0254]. Claim 8).
 	Suzuki does not explicitly teach wherein the terminal communicates with the base station apparatus and another base station using dual connectivity.
¶ [0005] of Wang.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply the invention of Suzuki to plurality of (aggregated) cells, configured for the terminal, from different base stations to further enhance system efficiency and reliability.
Response to Arguments
7.	Applicant’s arguments filed on December 19, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477